CaseCase
     2:19-mj-30651-DUTY
          1:17-cr-00177-MV ECF
                            Document
                               No. 1 filed
                                     149 12/12/19
                                           Filed 12/17/19
                                                     PageID.1
                                                          Page 1Page
                                                                 of 141 of 2
CaseCase
     2:19-mj-30651-DUTY
          1:17-cr-00177-MV ECF
                            Document
                               No. 1 filed
                                     149 12/12/19
                                           Filed 12/17/19
                                                     PageID.2
                                                          Page 2Page
                                                                 of 142 of 2
               CaseCase
                    2:19-mj-30651-DUTY
                         1:17-cr-00177-MV ECF
                                           Document
                                              No. 3 filed
                                                    149 12/12/19
                                                          Filed 12/17/19
                                                                    PageID.4
                                                                         Page 3Page
                                                                                of 141 of 1
(EDMI 9/2018) Appointment of the Federal Community Defender of the Eastern District of Michigan



                                           UNITED STATES DISTRICT COURT
                                                                    for the
                                                          Eastern District of Michigan

              United States of America                                    )
                         v.                                               )         Case No. 19-30651
         JERELL WHITMAN-CRUTCHER II                                       )
                                                                          )

                       APPOINTMENT OF THE FEDERAL COMMUNITY DEFENDER
                             OF THE EASTERN DISTRICT OF MICHIGAN

  v MULTIPLE DEFENDANT CASE                                                   ✔ DEFENDANT IN CUSTODY
                                                                              v
  v NON-ENGLISH SPEAKING                                                      LANGUAGE:
  APPOINTMENT INFO: Other (please explain)
                    OTHER: REMOVAL PETITION

             The defendant has qualified for the appointment of counsel under the Criminal Justice Act.
           IT IS ORDERED that the Federal Community Defender of the Eastern District of Michigan, 613 Abbott Street, 5th floor,
Detroit, Michigan 48226, telephone (313) 967-5555, is appointed to represent this defendant in this case, unless the appointment
is terminated by (1) Order of the Court, (2) appointment of substitute counsel, or (3) appearance of retained counsel.

          IT IS FURTHER ORDERED that should this case require the assignment of an attorney from the CJA panel, the
Federal Community Defender of the Eastern District of Michigan is authorized to issue such appointment using the electronic
system to create the appropriate CJA appointment form. CJA Counsel will represent the defendant in this case unless the
appointment is terminated by (1) Order of the Court, (2) appointment of substitute counsel, or (3) appearance of retained counsel.

NEXT COURT DATE:

Date: December 12, 2019                                                   s/R. Steven Whalen
                                                                         Judicial Officer’s Signature

                                                                          R. Steven Whalen, U.S. Magistrate Judge
                                                                         Printed name and title

AUSA Assigned: BRANDON HELMS



                       ORDER REQUIRING DEFENDANT TO MAKE PARTIAL PAYMENTS
IT IS ORDERED that partial payment be made by the defendant in the amount of $                       monthly, commencing
on                                , until this case is terminated or otherwise ordered by the Court. Payment shall be made
to the Clerk of the Court, Theodore Levin United States Courthouse, 231 West Lafayette Boulevard, Detroit, MI 48226.


                                                                         Judicial Officer’s Signature


I hereby acknowledge that I am responsible for the partial payments and payment plan ordered by the Court.

                                                                         Defendant’s Signature
               CaseCase
                    2:19-mj-30651-DUTY
                         1:17-cr-00177-MV ECF
                                           Document
                                              No. 7 filed
                                                    149 12/13/19
                                                          Filed 12/17/19
                                                                    PageID.8
                                                                         Page 4Page
                                                                                of 141 of 4
AO 199 (EDMI 03/12) Order Setting Conditions of Release                                              Page   1   of 4



                               UNITED STATES DISTRICT COURT
                                                                    for the
                                                          Eastern District of Michigan


                   United States of America                         )
                                                                    )
                                 v.                                 )
                                                                    )          Case No. 19-30651-1
                  Jerell Whitman-Crutcher                           )
                                                                    )
                                                                    )


                                 ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

       (1) The defendant must not violate federal, state, or local law while on release.

       (2) The defendant must cooperate in the collection of a DNA sample if the collection is authorized by 42
           U.S.C. § 14135a.

       (3) The defendant must advise the court or the pretrial services office or supervising officer in writing
           before making any change of residence or telephone number.

       (4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve
           a sentence that the court may impose.

              The defendant must appear at (if blank, to be notified) :


              Theodore Levin U.S. Courthouse, Room 805, 231 West Lafayette Boulevard, Detroit, MI 48226
                                                                   Place
              on TBD
                                                               Date and Time

              If blank, defendant will be notified of next appearance.

       (5) The defendant must sign an Appearance Bond, if ordered.
               CaseCase
                    2:19-mj-30651-DUTY
                         1:17-cr-00177-MV ECF
                                           Document
                                              No. 7 filed
                                                    149 12/13/19
                                                          Filed 12/17/19
                                                                    PageID.9
                                                                         Page 5Page
                                                                                of 142 of 4
AO 199 (EDMI 03/12) Order Setting Conditions of Release                                                    Page   2   of 4



                                           ADDITIONAL CONDITIONS OF RELEASE

IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

v      (6) The defendant is placed in the custody of
           (See separate Agreement to Assume Custody of the Defendant).

✔
v      (7) The defendant must:
              ✔
              v     (a) report, as directed, to:
                        v Pretrial Services.
                        ✔ Probation Department.
                        v

               v (b) continue or actively seek employment.

               v (c) continue or start an education program.

               v (d) agree not to apply for or enter into any loan or other credit transaction without the previous
                     written permission of the pretrial services office or supervising officer.

               v (e) surrender any passport to:

               v (f) not obtain a passport or other international travel documents.

              ✔
              v     (g) abide by the following restrictions on personal association, place of abode, or travel:
                           v     Travel restricted to the Eastern District of Michigan;
                           v     Travel restricted to the State of Michigan;
                           ✔
                           v     Travel restricted to: EDM and state of New Mexico and Missouri (Court only)
                                 unless I have the previous consent of the pretrial services office, supervising officer or
                                 the court.

               v (h) avoid all contact, directly or indirectly, with any person who is or may become a victim or
                     witness in the investigation or prosecution, including but not limited to:
                     v List to be provided by U.S. Attorney;
                     v Other persons:

               v (i) get medical or psychiatric treatment.

               v (j) return to custody each (week) day at         o’clock after being released each (week) day
                     at         o’clock for employment, schooling, or the following purpose(s):


               v (k) maintain residence at a halfway house or community corrections center, as the pretrial
                     services office or supervising officer considers necessary.

               v (l) not possess a firearm, destructive device, or other dangerous weapons.


               v (m) not use alcohol:
                     v at all.
                     v excessively.
              Case Case
                   2:19-mj-30651-DUTY
                        1:17-cr-00177-MVECF
                                         Document
                                            No. 7 filed
                                                   149 12/13/19
                                                        Filed 12/17/19
                                                                  PageID.10
                                                                       Page 6Page
                                                                              of 143 of 4
AO 199 (EDMI 03/12) Order Setting Conditions of Release                                                     Page   3   of 4



               v (n) not use or unlawfully possess a narcotic drug or other controlled substances defined in
                     21 U.S.C. § 802, unless prescribed by a licensed medical practitioner.
               v (o) submit to any testing required by the pretrial services office or supervising officer to
                     determine whether the defendant is using a prohibited substance. Testing may be used with
                     random frequency and include urine testing, the wearing of a sweat patch, a remote alcohol
                     testing system, and/or any form of prohibited substance screening or testing. The defendant
                     must not obstruct or attempt to obstruct or tamper with the efficiency and accuracy of any
                     prohibited substance screening or testing.
               v (p) participate in a program of inpatient or outpatient substance abuse therapy and counseling if
                     directed by the pretrial services office or supervising officer.
               v (q) participate in one of the following location restriction programs and comply with
                     requirements as directed:
                           v     (i) Curfew. You are restricted to your residence every day:
                                 G from                                      to                                        , or
                                 G as directed by the pretrial services office or supervising officer; or
                           v     (ii) Home Detention. You are restricted to your residence at all times except for
                                      employment; education; religious services; medical, substance abuse, or mental
                                      health treatment; attorney visits; court appearances; court-ordered obligations; or
                                      other activities pre-approved by the pretrial services office or supervising officer;
                                      or
                           v     (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down except for
                                       medical necessities and court appearances or other activities specifically approved
                                       by the court.
               v (r) submit to location monitoring as directed by the pretrial services office or supervising
                     officer and comply with all of the program requirements and instructions provided.

                           v     You must pay all or part of the cost of the programs based upon your ability to pay as
                                 the pretrial services office or supervising officer determines:
                                 v (i) Location monitoring technology as directed by the pretrial services office or
                                            supervising officer;
                                 v (ii) Radio Frequency (RF) monitoring;
                                 v (iii) Passive Global Positioning Satellite (GPS) monitoring;
                                 v (iv) Active Global Positioning Satellite (GPS) monitoring (including “hybrid”
                                            (Active/Passive) GPS);
                                 v (v) Voice Recognition monitoring.

               v (s) report as soon as possible, to the pretrial services office or supervising officer, every contact
                     with law enforcement personnel, including arrests, questioning or traffic stops.
               ✔ (t)
               v           The supervised releasee shall comply with all standard and special conditions previously
                           imposed on this case (District of New Mexico).
                           - Report in person to Probation Department in District of New Mexico by onAM -
                           12/20/2019
                           - Appear in District of New Mexico for Violation Hearing
              Case Case
                   2:19-mj-30651-DUTY
                        1:17-cr-00177-MVECF
                                         Document
                                            No. 7 filed
                                                   149 12/13/19
                                                        Filed 12/17/19
                                                                  PageID.11
                                                                       Page 7Page
                                                                              of 144 of 4
AO 199 (EDMI 03/12) Order Setting Conditions of Release                                                     Page 4   of 4



                                           ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:
       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your
arrest, a revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court
and could result in imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more
than ten years and for a federal misdemeanor offense the punishment is an additional prison term of not more than one
year. This sentence will be consecutive (i.e., in addition) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal
investigation; tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or
informant; or intimidate or attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties
for tampering, retaliation, or intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a
sentence, you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are
convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more – you
              will be fined not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years – you will
              be fined not more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony – you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor – you will be fined not more than $100,000 or imprisoned not more than one year, or both.
A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive.
In addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                   Acknowledgment of the Defendant
      I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to
obey all conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the
penalties and sanctions set forth above.



                                                                Defendant’s Signature
                                                                DETROIT, MICHIGAN
                                                                City and State


                                                Directions to the United States Marshal
✔
v      The defendant is ORDERED released after processing.
v      The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that
       the defendant has posted bond and/or complied with all other conditions for release. If still in custody, the
       defendant must be produced before the appropriate judge at the time and place specified.


Date: December 13, 2019                                         s/R. Steven Whalen
                                                                Judicial Officer’s Signature

                                                                R. Steven Whalen, U.S. Magistrate Judge
                                                                Printed name and title
               Case Case
                    2:19-mj-30651-DUTY
                         1:17-cr-00177-MVECF
                                          Document
                                             No. 8 filed
                                                    149 12/13/19
                                                         Filed 12/17/19
                                                                   PageID.12
                                                                        Page 8Page
                                                                               of 141 of 2
 AO 98 (Rev. 12/11) Appearance Bond



                                      UNITED STATES DISTRICT COURT
                                                           for the
                                               Eastern District of Michigan
                United States of America                  )
                           v.                             )
                                                          )      Case No.    19-30651
        JERELL WHITMAN-CRUTCHER II                        )
                                              Defendant   )

                                               APPEARANCE BOND

                                                 Defendant’s Agreement
    JERELL WHITMAN-CRUTCHER II
I, ___________________________________________              (defendant), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited if I fail:
        ✔ to appear for court proceedings;
        ✔ if convicted, to surrender to serve a sentence that the court may impose; or
            to comply with all conditions set forth in the Order Setting Conditions of Release.
                                                      Type of Bond

    (1) This is a personal recognizance bond.
✔                                       10,000.00
    (2) This is an unsecured bond of $ ___________________________________________.
    (3) This is a secured bond of $ ___________________________________________, secured by:
           $ ___________________________________________ in cash deposited with the court.
           (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                (describe the cash or other property, including claims on it – such as a lien, mortgage, or loan –
                and attach proof of ownership and value):



         If this bond is secured by real property, documents to protect the secured interest may be filed of record.

              (c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the
                  surety):




                                           Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the
court may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond,
including interest and costs.
               Case Case
                    2:19-mj-30651-DUTY
                         1:17-cr-00177-MVECF
                                          Document
                                             No. 8 filed
                                                    149 12/13/19
                                                         Filed 12/17/19
                                                                   PageID.13
                                                                        Page 9Page
                                                                               of 142 of 2
AO 98 (Rev. 12/11) Appearance Bond                                                                                   Page 2



Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and
the security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant
reports to serve a sentence.

                                                     Declarations

Ownership of the Property. I, the defendant – and each surety – declare under penalty of perjury that:

    (1) all owners of the property securing this appearance bond are included on the bond;
    (2) the property is not subject to claims, except as described above; and
    (3) I will not sell the property, allow further claims to be made against it, or do anything to reduce its value while
        this appearance bond is in effect.

Acceptance. I, the defendant – and each surety – have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond.

I, the defendant – and each surety – declare under penalty of perjury that this information is true. (See 28 U.S.C.
§ 1746.)



      December 13, 2019
Date: ____________________                                     __________________________________________
                                                                                  Defendant's signature

__________________________________________                     __________________________________________
              Surety/property owner – printed name                      Surety/property owner – signature and date

__________________________________________                     __________________________________________
              Surety/property owner – printed name                      Surety/property owner – signature and date

__________________________________________                     __________________________________________
              Surety/property owner – printed name                      Surety/property owner – signature and date



                                                               DAVID J. WEAVER, CLERK OF COURT


      December 13, 2019
Date: ____________________                                     s/Carolyn Ciesla
                                                               __________________________________________
                                                                          Signature of Clerk or Deputy Clerk

Approved.

      December 13, 2019
Date: ____________________                                     s/R. Steven Whalen
                                                               __________________________________________
                                                                                  Judge’s signature
CaseCase
     2:19-mj-30651-DUTY
          1:17-cr-00177-MV ECF
                            Document
                               No. 9 filed
                                     149 12/13/19
                                           Filed 12/17/19
                                                     PageID.14
                                                          Page 10Page
                                                                  of 141 of 2
CaseCase
     2:19-mj-30651-DUTY
          1:17-cr-00177-MV ECF
                            Document
                               No. 9 filed
                                     149 12/13/19
                                           Filed 12/17/19
                                                     PageID.15
                                                          Page 11Page
                                                                  of 142 of 2
CM/ECF - U.S. District Court:mied                            https://ecf.mied.uscourts.gov/cgi-bin/DktRpt.pl?526996508770309-L_1_0-1
                         Case 1:17-cr-00177-MV Document 149 Filed 12/17/19 Page 12 of 14
                                                                                                                CLOSED

                                       U.S. District Court
                              Eastern District of Michigan (Detroit)
                  CRIMINAL DOCKET FOR CASE #: 2:19-mj-30651-DUTY All Defendants


         Case title: United States of America v. Whitman-Crutcher        Date Filed: 12/12/2019
         Other court case number: 17-cr-177 District of New Mexico       Date Terminated: 12/13/2019


         Assigned to: Magistrate Judge Unassigned

         Defendant (1)
         Jerell Leveine Whitman-Crutcher, II             represented by Federal Community Defender
         TERMINATED: 12/13/2019                                         Federal Community Defender
                                                                        613 Abbott
                                                                        5th Floor
                                                                        Detroit, MI 48226
                                                                        313-967-5555
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED
                                                                        Designation: Public Defender or
                                                                        Community Defender Appointment

                                                                          Nancy L. McGunn
                                                                          Federal Defender Office
                                                                          613 Abbott
                                                                          5th Floor
                                                                          Detroit, MI 48226
                                                                          313-967-5846
                                                                          Email: Nancy_McGunn@fd.org
                                                                          ATTORNEY TO BE NOTICED
                                                                          Designation: Public Defender or
                                                                          Community Defender Appointment

         Pending Counts                                                   Disposition
         None

         Highest Offense Level (Opening)
         None

         Terminated Counts                                                Disposition
         None

         Highest Offense Level (Terminated)



1 of 3                                                                                                          12/17/2019, 2:38 PM
CM/ECF - U.S. District Court:mied                                https://ecf.mied.uscourts.gov/cgi-bin/DktRpt.pl?526996508770309-L_1_0-1
                         Case 1:17-cr-00177-MV Document 149 Filed 12/17/19 Page 13 of 14

         None

         Complaints                                                           Disposition
         Rule 5(c)(3) District of New Mexico



         Plaintiff
         United States of America                            represented by Brandon C. Helms
                                                                            U.S. Department of Justice
                                                                            211 W. Fort Street
                                                                            Suite 2001
                                                                            Detroit, MI 48226
                                                                            313-226-9639
                                                                            Fax: 313-226-3271
                                                                            Email: brandon.helms@usdoj.gov
                                                                            LEAD ATTORNEY
                                                                            ATTORNEY TO BE NOTICED
                                                                            Designation: U.S. Attorney


          Date Filed        # Docket Text
          12/12/2019        1 PETITION for Transfer under Rule 5(c)(3) by United States of America as to Jerell
                              Leveine Whitman-Crutcher, II (1). (KBro) (Entered: 12/12/2019)
          12/12/2019            Minute Entry for proceedings before Magistrate Judge R. Steven Whalen: Initial
                                Appearance in Rule 5(c)(3) Proceedings as to Jerell Leveine Whitman-Crutcher, II held
                                on 12/12/2019. Detention Hearing set for 12/13/2019 01:00 PM and Removal Hearing
                                set for 12/13/2019 01:00 PM. Disposition: Defendant temporarily detained. (Court
                                Reporter: Digitally Recorded) (Defendant Attorney: Rhonda Brazile) (AUSA: Brandon
                                Helms) (LHos) (Entered: 12/12/2019)
          12/12/2019        2     Public Audio File of Initial Appearance in Rule 5(c)(3) Proceedings as to Jerell
                                Leveine Whitman-Crutcher, II held on 12/12/2019 before Magistrate Judge R. Steven
                                Whalen. AUDIO FILE SIZE (1.3 MB) (KBro) (Entered: 12/12/2019)
          12/12/2019        3 ORDER APPOINTING FEDERAL COMMUNITY DEFENDER as to Jerell Leveine
                              Whitman-Crutcher, II. Signed by Magistrate Judge R. Steven Whalen. (KBro) (Entered:
                              12/12/2019)
          12/12/2019        4 ORDER SCHEDULING A DETENTION HEARING AND FOR TEMPORARY
                              DETENTION as to Jerell Leveine Whitman-Crutcher, II Signed by Magistrate Judge R.
                              Steven Whalen. (KBro) (Entered: 12/13/2019)
          12/13/2019        5 NOTICE OF ATTORNEY APPEARANCE: Nancy L. McGunn appearing for Jerell
                              Leveine Whitman-Crutcher, II (McGunn, Nancy) (Entered: 12/13/2019)
          12/13/2019            Minute Entry for proceedings before Magistrate Judge R. Steven Whalen: Detention
                                Hearing as to Jerell Leveine Whitman-Crutcher, II held on 12/13/2019 - Disposition:
                                Defendant released on bond/Third Party Custodian Ordered. (Court Reporter: Digitally
                                Recorded) (Defendant Attorney: Nancy McGunn) (AUSA: Brandon Helms) (CCie)
                                (Entered: 12/13/2019)


2 of 3                                                                                                              12/17/2019, 2:38 PM
CM/ECF - U.S. District Court:mied                                    https://ecf.mied.uscourts.gov/cgi-bin/DktRpt.pl?526996508770309-L_1_0-1
                         Case 1:17-cr-00177-MV Document 149 Filed 12/17/19 Page 14 of 14

          12/13/2019            Minute Entry for proceedings before Magistrate Judge R. Steven Whalen: Removal
                                Hearing as to Jerell Leveine Whitman-Crutcher, II held on 12/13/2019 - Disposition:
                                Defendant Ordered Removed to the District of New Mexico. (Court Reporter: Digitally
                                Recorded) (Defendant Attorney: Nancy McGunn) (AUSA: Brandon Helms) (CCie)
                                (Entered: 12/13/2019)
          12/13/2019        6     Public Audio File of Detention Hearing and proceeding as to Jerell Leveine Whitman-
                                Crutcher, II held on 12/13/2019 before Magistrate Judge R. Steven Whalen. AUDIO
                                FILE SIZE (14.1 MB) (KBro) (Entered: 12/16/2019)
          12/13/2019        7 ORDER Setting Conditions of Release as to Jerell Leveine Whitman-Crutcher, II. Signed
                              by Magistrate Judge R. Steven Whalen. (KBro) (Entered: 12/16/2019)
          12/13/2019        8 BOND as to Jerell Leveine Whitman-Crutcher, II in the amount of $10000 unsecured
                              entered. (KBro) (Entered: 12/16/2019)
          12/13/2019        9 ORDER TRANSFERRING DEFENDANT to Answer Charges Pending in the District of
                              New Mexico as to Jerell Leveine Whitman-Crutcher, II. Signed by Magistrate Judge R.
                              Steven Whalen. (KBro) (Entered: 12/16/2019)
          12/17/2019            TEXT-ONLY NOTICE to District of New Mexico of Transfer as to Jerell Leveine
                                Whitman-Crutcher, II. Your case number is: 17-cr-177. Using your PACER account, you
                                may retrieve the docket sheet and any unrestricted documents and text-only entries.
                                Please note the following documents: 2 Audio File Upload, 7 Order Setting Conditions of
                                Release, Removal Hearing, 6 Audio File Upload, Detention Hearing, Initial Appearance -
                                Rule 5(c)(3), 9 Transferring Defendant to Answer Charges, 3 Order Appointing Federal
                                Community Defender, 1 Rule 5(c)(3) Petition for Transfer Proceedings, 8 Bond (If you
                                require sealed documents or certified copies, please send a request to
                                InterDistrictTransfer_mied@mied.uscourts.gov. If you require a defendant's payment
                                history, please send a request to financial@mied.uscourts.gov.) (LHos) (Entered:
                                12/17/2019)



                                                       PACER Service Center
                                                         Transaction Receipt
                                                            12/17/2019 16:38:08
                                    PACER
                                                   ud0979:3621277:0 Client Code:
                                    Login:
                                                                    Search          2:19-mj-30651-
                                    Description:   Docket Report
                                                                    Criteria:       DUTY
                                    Billable
                                                   2                Cost:           0.20
                                    Pages:




3 of 3                                                                                                                  12/17/2019, 2:38 PM
